PER CURIAM.
We disagree with the wife’s contention that the lower court erred in awarding her rehabilitative, rather than permanent ali*CCCXXXIImony.1 Under the circumstances demonstrated in the record, that determination was a proper exercise of the discretion of the trial judge, with which we may not interfere. Herzog v. Herzog, 346 So.2d 56 (Fla.1977); Shaw v. Shaw, 334 So.2d 13 (Fla.1976).
Since the appellant’s other point also lacks merit, the judgment below is
Affirmed.

. We note that the judgment, which provided for two years of rehabilitative alimony at $750 per month, is, upon a proper showing, subject to modification under Sec. 61.14, Fla.Stat. (1977).